Case 8:12-cr-00284-VMC-SPF Document 200 Filed 10/27/20 Page 1 of 6 PageID 686




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                    Case No. 8:12-cr-284-T-33SPF

   CESAR MANSILLA CASTELLON

   _____________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant Cesar Mansilla Castellon’s Motion for Compassionate

   Release (Doc. # 194), filed on September 29, 2020. For the

   reasons that follow, the Motion is denied without prejudice.

   I.    Background

         In 2013, Castellon pled guilty to conspiracy to possess

   with intent to distribute five kilograms or more of cocaine

   while aboard a vessel subject to the jurisdiction of the

   United States in violation of 46 U.S.C. §§ 70503(a), 70506(a)

   and (b), and 21 U.S.C. § 960(b)(1)(B)(ii). (Doc. ## 93, 102).

   The Court sentenced him to 120 months’ imprisonment on April

   11, 2013. (Doc. # 118). According to the Bureau of Prisons

   (BOP) website, Castellon is thirty-six years old and his

   projected release date is April 24, 2021.


                                     1
Case 8:12-cr-00284-VMC-SPF Document 200 Filed 10/27/20 Page 2 of 6 PageID 687




             Now, Castellon seeks compassionate release from prison

   due to the COVID-19 pandemic and his deteriorating health.

   (Doc. # 194 at 1-3). The government responded in opposition

   on October 14, 2020. (Doc. # 197). The Motion is now ripe for

   review.

   II.       Discussion

             In his Motion, Castellon requests compassionate release

   or    a    reduction   in    sentence       due    to    “extraordinary       and

   compelling       reasons.”    (Doc.     #    194    at    1).   Specifically,

   Castellon points to the COVID-19 pandemic and argues that

   prisons are “ill-equipped to prevent the spread of COVID-19.”

   (Id. at 6). Castellon further argues that he is “legally blind

   and suffering from a medical condition that was complicated

   when his appendix was removed.” (Id. at 3). Castellon believes

   a foreign object was left behind in his abdomen, and his

   health is deteriorating because “he is not being able to

   properly care for himself.” (Id.).

             “The   authority   of   a   district          court   to   modify    an

   imprisonment sentence is narrowly limited by statute.” United

   States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010);

   see also United States v. Diaz-Clark, 292 F.3d 1310, 1317-18


                                         2
Case 8:12-cr-00284-VMC-SPF Document 200 Filed 10/27/20 Page 3 of 6 PageID 688




   (11th   Cir.   2002)   (collecting    cases   and    explaining   that

   district courts lack the inherent authority to modify a

   sentence). Specifically, 18 U.S.C. § 3582(c) sets forth the

   limited circumstances in which a district court may reduce or

   otherwise modify a term of imprisonment after it has been

   imposed. Castellon requests a reduction in sentence under

   Section 3582(c)(1)(A)(i), which permits a court to reduce a

   sentence where “extraordinary and compelling reasons warrant

   such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

         But Section 3582(c) only empowers the Court to grant a

   reduction in sentence on the defendant’s motion “after the

   defendant has fully exhausted all administrative rights to

   appeal a failure of the [BOP] to bring a motion on the

   defendant’s behalf or the lapse of 30 days from the receipt

   of such a request by the warden of the defendant’s facility.”

   18 U.S.C. § 3582(c)(1)(A); see also United States v. Estrada

   Elias, No. CR 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky.

   May 21, 2019) (explaining that the First Step Act of 2018

   “does not alter the requirement that prisoners must first

   exhaust    administrative    remedies    before     seeking   judicial

   relief”).


                                     3
Case 8:12-cr-00284-VMC-SPF Document 200 Filed 10/27/20 Page 4 of 6 PageID 689




         Here,     Castellon     argues       that   he    has    “exhausted   all

   available administrative remedies by seeking compassionate

   release through the Warden at North Lake CI.” (Doc. # 194 at

   2). However, as the government points out, the document

   attached to Castellon’s motion is a denial from GEO Group,

   Inc., the prison services contractor that operates North Lake

   CI.   (Id.    10-11).   The    GEO    Facility     Administrator      advised

   Castellon     that   the    recommendation         denying      compassionate

   release was “non-final and may be appealed thru the Bureau of

   Prisons Administrative Remedy Procedures outlined in the

   Inmate Admission and Orientation Handbook.” (Id. at 11).

   Castellon does not allege that he appealed the non-final

   recommendation       through    the    requisite         BOP   administrative

   remedy procedure.

         Therefore,     because    Castellon         has    not    exhausted   his

   administrative remedies, the motion must be denied without

   prejudice. See, e.g., United States v. Reeves, No. CR 18-

   00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020) (denying

   motion    for    compassionate        release      due    to    COVID-19    and

   explaining that “[Section 3582](c)(1)(A) does not provide

   this Court with the equitable authority to excuse Reeves’


                                          4
Case 8:12-cr-00284-VMC-SPF Document 200 Filed 10/27/20 Page 5 of 6 PageID 690




   failure to exhaust his administrative remedies”).

         While Castellon’s concerns about the COVID-19 pandemic

   are understandable, the Court notes that several measures

   have already been taken in response to the pandemic. For

   example,

         [u]nder the recently enacted CARES Act, Pub. L. No.
         116-136, § 12003(b)(2) (2020), “if the Attorney
         General finds that emergency conditions will
         materially affect” the BOP’s functioning, the BOP
         Director may “lengthen the maximum amount of time
         for which [he] is authorized to place a prisoner in
         home confinement” under 18 U.S.C. § 3624(c)(2). The
         Attorney General has made such a finding regarding
         the emergency conditions that now exist as a result
         of the coronavirus. See Memorandum from Attorney
         Gen. William Barr to Director of Bureau of Prisons
         (Apr.                   3,                   2020),
         https://www.justice.gov/file/1266661/download.

   United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

   1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

   has established numerous procedures to combat the spread of

   COVID-19    within    its   facilities.    See    Federal   Bureau    of

   Prisons,    Updates    to   BOP   COVID-19      Action   Plan:   Inmate

   Movement, available at https://www.bop.gov/resources/news/

   20200319_covid19_update.jsp (last updated Mar. 19, 2020).

         Accordingly,     if   Castellon     has    concerns   about    his

   continued incarceration during the COVID-19 pandemic, he


                                     5
Case 8:12-cr-00284-VMC-SPF Document 200 Filed 10/27/20 Page 6 of 6 PageID 691




   should first seek relief from the BOP. Castellon is free to

   re-file    his   motion    after   exhausting       his    administrative

   remedies with the BOP.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant    Cesar     Mansilla        Castellon’s     Motion   for

   Compassionate     Release    (Doc.       #   194)   is    DENIED   without

   prejudice for failure to exhaust administrative remedies.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   27th day of October, 2020.




                                        6
